DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election of species requirement for Species Group I and Species Group II, in the reply filed on 03 March. 2020 is acknowledged.  The traversal is on the ground(s) that the election of species requirement is improper because the identified claims that recite different species within Species Group I, Subspecies Group I, and Species Group II all depend from claim 10, and therefore they all share the same corresponding technical feature; therefore, dependent claims can never lack unity for not sharing the same or corresponding technical feature (Applicant’s remarks at pg. 6, para. 6 to pg. 8, para. 2) This is not found persuasive because unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" is defined in PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. See MPEP 1850 II. In this case, independent claim 10 does not recite any technical features that define a contribution over the prior art, for the reasons discussed below in the rejection of the claim under 35 U.S.C. 103. Therefore, the identified claims that recite .
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15, 17, 19, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 March. 2021.

Status of Claims
Claims 1-9, 16, 20-21, 26-29, 33-35, 37-39, 42-144, and 147-216 are cancelled.
Claims 10-15, 17-19, 22-25, 30-32, 36, 40-41, 145-146, and 217-221 are pending.
Claims 13-15, 17, 19, and 41 are withdrawn.
Claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-221 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application, Provisional App. No. 62/201,923 filed 06 Aug. 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 06 Aug. 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 Feb. 2018, 09 Jan. 2019, 29, Jan. 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Specification
The substitute specification received 11 Sept. 2019 has been entered.

Drawings
The drawings were received on 05 Feb. 2018. These drawings are accepted.

Sequence Compliance
Nucleic acid sequences appear in FIG. 4-5, and FIG. 8A-B; Applicants have submitted a Sequence Listing as set forth in 37 CFR § 1.821 (see MPEP § 2422).
	  
Claim Interpretation
Claims 10 and 218, and claims dependent therefrom recite “novel variants”. Applicant’s specification at para. [00112] defines a novel variant to be a variant that is not included in the graph reference.
Claim 23 recites “and wherein the updated graph reference is used for another alignment”, which is interpreted as an intended use of the updated graph reference. Therefore, performing another alignment using the updated graph reference is not required within the metes and bounds of the claim.
Claim 40 recites “intra-species variants”. The term is interpreted to mean variants that occur within the same species.
Claim 145 recites “an index of k-mer profiles from a reference sequence” in line 4. Applicant’s specification at para. [0090] defines the term “index” to be any database that is used to optimize the access of data. 
Claim 220 recites “and wherein the updated index is used for another query”, which is interpreted as an intended use of the updated index. Therefore, performing another query using the updated index is not required within the metes and bounds of the claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-221 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…wherein the graph reference comprises known variants…”. The metes and bounds of the term “known variants” is unclear. While Applicant’s specification defines a “known variant” to be a variant that has been previously reported, it’s unclear when the variants were known; for example, it’s unclear if the term “known variants” includes variants that become known in the future but are currently unreported. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation will be interpreted to mean “..wherein the graph reference comprises variants…”.
Claims 23 and 220, and claims dependent therefrom, are indefinite for recitation of “The method of claim 10, wherein a subset of the identified novel variants is added automatically to the graph reference to produce an updated graph reference…” and “The method of claim 218, wherein a subset of the novel variants is added automatically to the index to produce an updated index”, respectively.   A "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps; in this case, It’s unclear which step of independent claims 10 and 145, claims 23 and 220, respectively, are intended to further limit; for example it’s unclear if the claim intends to require a step of automatically adding a subset of the identified novel variants to the graph reference or index to produce an updated graph reference or updated index, respectively,  or if these steps are not required within the metes and bounds of the claim. As such, the metes and bounds of the claim are unclear. If Applicant intends for these steps to be required by the claims, the claim should be amended to recite “The method of claim 10, further comprising automatically adding a subset of the identified novel variants to the graph reference to produce an updated graph reference” and “The method of claim 218, further comprising automatically adding a subset of the novel variants to the index to produce an updated index” for claims 23 and 220, respectively.
Claim 24 is indefinite for recitation of “counting a number of reads that align to alternate paths in the graph reference”. Claim 10, from which claim 24 ultimately depends, recites “a graph reference comprises known variants represented by alternative paths”. It’s unclear if claim 24 is intended to require counting a number of reads that align to one path of the alternate paths (e.g. aligns to one path of a variant bubble) or if the claims are intended to require counting a number of reads that align to more than one path of the alternative paths (e.g. align to both paths representing a variant bubble). As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 24 is interpreted to mean “counting a number of reads that align to one or more alternate paths…”.
Claim 145, and claims dependent therefrom, are indefinite for recitation of “a reference sequence with alternative paths…”. Applicant’s specification at para. [0092] defines the term “reference sequence” to be a sequence string composed of information, which suggests that a reference sequence is a linear sequence (i.e. a string). Therefore, it’s unclear if Applicant intends for the reference sequence to refer to a graph reference, which can comprise alternative paths as discussed in Applicant’s specification at para. [0082], or if the reference sequence is intended to be linear sequence. As such, the metes and bounds of the claim are unclear. For purpose of examination, the term will interpreted to mean a graph reference with alternative paths.
Claim 219 is indefinite for recitation of “the graph reference”. There is insufficient antecedent basis for this limitation in the claim because independent claim 145, from which claim 219 ultimately depends, does not recite “a graph reference”. Instead, claim 145 recites “a reference sequence”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 36, 219, and 221 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 36 “wherein the graph reference is used and progressively updated in more than one alignment and variant detection”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the limitation of claim 36 is an intended use of the graph reference, and does not require any additional steps to be performed. Therefore, claim 36 fails to further limit claim 23, from which it depends.
Claims 22 and 219 recite “wherein the novel variants comprise variants that are not present in the reference graph”. Claim 218, from which claim 219 depends, recites “wherein the variants comprise novel variants”. Applicant’s specification at para. [00112] defines a novel variant to be a variant that is not included in the graph reference. Given a novel variant is defined as a variant that is not present in the graph reference, claims 22 and 219 fail to further limit claims 10 and 218, respectively, from which they depend.
Claim 221 recites “wherein the updated index is used and progressively updated in more than one alignment and variant detection”. For the same reasons discussed above regarding claim 36, the limitation of claim 221 is an intended use of the updated index, and does not require any additional steps to be performed. Therefore, claim 221 fails to further limit claim 220, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 10 and 145 being representative) is directed to a method of identifying novel variants. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 10 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
obtaining a plurality of sequence reads;
aligning the plurality of sequence reads against a graph reference, wherein the graph reference comprises known variants represented by alternate paths; and
using a subset of the plurality of sequence reads which abnormally align against one or more alternate paths to identify novel variants.
Claim 145 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
retrieving a read;
generating a k-mer profile from the read; and
querying the k-mer profile to an index of k-mer profiles from a reference sequence with alternate paths to call variants.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of obtaining a plurality of sequence reads and retrieving a read involve obtaining (e.g. by reading) information on a plurality of sequence reads, which amounts to mere analysis of data that can be practically performed in the mind. Generating a k-mer profile from the read further involves breaking the read into k length segments (e.g. read ACCTTAAG into two 4-mers, ACCT and TAAG), which can be practically performed in the mind. Furthermore, the step of aligning the sequence reads against a graph reference and querying the k-mer profile to an index of k-mer profiles from a reference sequence involves comparing the sequences of the reads/k-mers to the reference graph or sequence, which under the broadest reasonable interpretation of the claim can include a reference graph or sequence of only a few nucleotides, to identify any differences (i.e. variants), which can be practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
Dependent claims 11-12, 18, 22-25, 30-32, 36, 40, 146, and 217-222 further recite an abstract idea. Dependent claims 11, 25 further recite the mental process of identifying structural variants. Dependent claim 12 further recites the mental process of using the subset of the plurality of sequence reads that abnormally align to all alternate paths in the graph reference to identify the novel variants. Dependent claim 18 further recites the mental process of analysis of the sequence reads to comprise read pairs, and dependent claims 18 and 30 further recite the mental process of analysis of the abnormal alignment comprises a read pair in which one read is aligned and one is unaligned. Dependent claim 22 further recites the mental process of analysis of the identified novel variants to be variants not present in the reference graph. Dependent claim 23 further recites the mental process of analysis of adding the identified novel variants to the graph reference to produce an updated graph reference. Dependent claim 24 further recites the mental process of counting a number of reads that align to alternate paths in the graph reference and using the number of reads to identify the known variants. Dependent claim 31 further recites the mental process of identifying a subset of the identified novel variants that satisfy predefined quality measures or detection certainty measures and adding the subset to the graph reference. Dependent claim 32 further recites the mental process of analysis of the predefined quality measures or detection certainty measures comprise one or more of: a predefined size range, a predefined region of a genome, and a detection frequency. Dependent claim 40 further recites the mental process of analysis of known variants or the novel variants to comprise intra-species variants. Dependent claim 218 further recites the mental process of analysis of the variants to comprise novel variants. Dependent claim 219 further recites the mental process of analysis of the novel variants to comprise variants that are not present in the reference graph. Dependent claim 220 further recites the mental process of adding a subset of the novel variants to the index to produce an updated index. Therefore, claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 10-12, 18, 22-25, 30-32, 36, 40, and 218-221 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 146 and 217 include:
wherein the variants are called using at least a single core at a rate greater than or equal to 10 variant calls per second per core; and
wherein the index is queried at a rate of greater than or equal to 69,000 k-mers per second per compute thread (claim 217).
The additional elements of claim 146 and 217 amounts to performing the abstract idea using a computer (i.e. cores and compute threads). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Furthermore, the courts have found claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 10-12, 18, 22-25, 30-32, 36, 40, and 218-221 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 146 and 217 include:
wherein the variants are called using at least a single core at a rate greater than or equal to 10 variant calls per second per core; and
wherein the index is queried at a rate of greater than or equal to 69,000 k-mers per second per compute thread (claim 217).
The additional elements of claim 146 and 217 amount to performing the abstract idea using a computer (i.e. cores and compute threads). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 18, 22-23, 25, 30-32, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (SOAPindel: Efficient identification of indels from short paired reads, 2013, Genome Research, 23, pg. 195-200) in view of Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020). 
Regarding claim 10, Li et al. shows receiving a plurality of paired-end sequence reads (pg. 198, col. 1, para. 2; Figure 1 A). 
Li et al. shows aligning the sequence reads to a reference sequence.) (pg. 198, col. 2, para. 3).
Li et al. shows identifying reads whose mates don't map where they should (i.e. reads which abnormally align) (Figure 1A; pg. 198, col. 1, para. 2) to identify indels present (i.e. novel variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 11, Li et al. shows the novel variants comprise indels (i.e. structural variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 12, Li et al. shows that the subset of the plurality of reads used to identify novel variants have on mate that doesn't map to the reference graph (pg. 198, col. 1, para. 2), which shows reads abnormally align to all paths in the graph reference.
Regarding claims 18, Li et al. shows the sequence reads comprise read pairs (Figure 1A) and the abnormal alignment includes when only one mate in the read-pair maps to the reference (pg. 198, col. 1, para. 2).
Regarding claim 22, Li et al. shows the identified indels (i.e. variants) are found when the presence of one or more unique matches between a contig and the reference with different distances on the contig and the reference is used to call an indel (i.e. the indel is not present on the reference) (pg. 199, col. 1, para. 1).
Regarding claim 25, Li et al. shows the novel variants comprise indels (i.e. structural variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 30, Li et al. shows the abnormal alignment includes when only one mate in the read-pair maps to the reference (pg. 198, col. 1, para. 2).
Regarding claim 31, Li et al. shows using various filters to increase specificity in identifying indels (i.e. identifying a subset of the identified novel variants using quality measures) (pg. 199, col. 1, para. 2-3).
Regarding claim 32, Li et al. shows the predefined quality measures include indel size (i.e. a predefined size range) and position of the second different base pair (i.e. a predefined region of a genome) (pg. 199, col. 1, para. 2-3).
Regarding claim 36, the claim does not recite any limitations that further limit claim 23, from which it depends. 
Regarding claim 40, Li et al. shows the identified indels are from a human genome (i.e. within the same species) (pg. 195, col. 2, para. 3; pg. 199, col. 2, para. 2).

Li et al. does not show the following limitations:
Regarding claim 10, Li et al. does not show that the reference sequence is a graph reference comprising known variants represented by alternate paths. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kural.
Regarding claims 23 and 31, Li et al. does not show adding a subset of the identified novel variants to the graph reference to produce an updated graph reference. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kural.
Regarding claim 10, Kural shows a method for mapping reads (Abstract), which includes mapping reads to a genomic directed acyclic graph (DAG) (i.e. graph reference) (Abstract; Figure 10), wherein the DAG comprises known variants represented as different paths through the DAG ([0007]-[0008]; FIG. 11). Kural. further shows that by using the reference DAG, sequence reads are compared to a variety of known variants, avoiding the misleading inferences made by aligning to a single genome ([0008]).
Regarding claim 23, Kural further shows novel variants that do not pre-exist within the graph reference can be discovered and added to the graph, and that the updated graph can be used in subsequent alignments ([0182]). Kural further shows every instance of analyzing NGS reads to genotype a subject is also an instance of developing the reference ([0182]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified shown by Li et al. to have used a graph reference comprising known variants represented as alternate paths, as shown by Kural ([0007]-[0008]; FIG. 11). The motivation would have been to avoid the misleading inferences made by aligning to a single genome, as shown by Kural ([0008]). This modification would have had a reasonable expectation of success because both Kural and Li et al. show aligning reads to a reference sequence.
It would have been further prima facie obvious to have modified the method of Li et al. to have updated the graph reference by adding the identified novel variants, as shown by Kural ([0182]). The motivation would have been to continuously develop the reference, which helps avoids misleading inferences, as shown by Kural ([0008];[0182]). This modification would have had a reasonable expectation of success because both Kural and Li et al. show aligning reads to a reference sequence. Therefore, the invention is prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Kural, as applied to claim 23 above, and further in view of Nielsen et al. (Genotype and SNP calling from next-generation sequencing data, 2011, Nat Rev Genet., 12(6), pg. 443-451).
Regarding claim 24, Li et al. in view of Kural, as applied to claim 23 above, does not show counting a number of reads that align to alternate paths in the graph reference and using the number of reads that align to alternate paths in the graph reference to identify the known variants. However, this limitation was known in the art, before the effective filling date of the claimed invention, as shown by Nielsen et al.
Regarding claim 24, Nielsen et al. reviews methods for SNP (i.e. variant) calling (Abstract), which includes using mapped reads to count alleles at each site and using simple cutoff rules for when to call a SNP (pg. 4, para. 5 to pg. 5, para. 3), which shows counting a number of reads that align to alternate paths (i.e. the variant) and using the number to call the variant. Nielsen et al. further shows that accurate calling of SNPs is crucial for meaningful analysis of next-generation sequencing data and statistical methods improve the uncertainty associated with genotype calling (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Li et al. in view of Kural, as applied to claim 23 above, to have counted a number of reads that align to one or more paths in the graph reference and use the counted number of reads to identify known variants, as shown by Nielsen et al. (pg. 4, para. 5 to pg. 5, para. 3). The motivation would have been to allow for the meaningful analysis of next-generation sequence data by improving the uncertainty associated with genotype calling using statistical methods, as shown by Nielsen et al. (Abstract). Therefore, the invention is prima facie obvious.

Claims 145-146 and 217-221 are rejected under 35 U.S.C. 103 as being unpatentable Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020) in view of Dilthey et al. (Improved genome inference in the MHC using a population reference graph, Nature Genetics, 2015, 47(6), pg. 682-668 and supplemental; Pub. Date: June 2015).
Regarding claim 145, Kural shows a method for read mapping to call variants (Abstract; [0008]) comprising the following steps:
Kural shows receiving a sequence read (Fig. 10 #1019).
Kural shows k-mers can be searched in a reference graph (i.e. reference sequence), shows k-merizing the read (i.e. generating a k-mer profile) ([0063]).
Kural et al. shows searching for the k-mers in the reference DAG, wherein the reference DAG can be represented as adjacency lists and the library elements include a hash table (i.e. an index) ([0063]) to call variants ([0182]), wherein the DAG comprises known variants represented as different paths through the DAG ([0007]-[0008]; FIG. 11).
Regarding claim 146 and 217, the limitations only serve to further limit the steps of calling variants and querying the index to be performed by a computer at particular rates. The courts have found that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Therefore, these limitations fail to distinguish over Kural.
Regarding claim 218, Kural et al. shows querying the k-mers to the reference graph can call novel variants that do not pre-exist within the reference graph ([0182]).
Regarding claim 219, claim 219 fails to further limit claim 218, from which it depends, and therefore is rejected for the same reasons discussed above regarding claim 218.
Regarding claims 220, Kural et al. shows novel variants that do not pre-exist within the graph reference can be discovered and added to the graph, and that the updated graph can be used in subsequent alignments ([0182]).
Regarding claim 221, the limitation is an intended use of the updated index and does not further limit claim 220, from which it depends; therefore, claim 221 is rejected for the same reasons discussed above regarding claim 220.

Kural et al. does not explicitly show the following limitations:
Regarding claim 145, does not explicitly show the index of the reference is an index of k-mer profiles (i.e. that the reference graph comprises k-mers). However, Kural suggests this limitation by showing that the index can be used for efficient searching of k-mers ([0063]), which suggests the reference graph library elements also include k-mers for matching to queries k-mers. Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Dilthey et al.
Regarding claim 145, Dilthey et al. discloses a method for genome inference using a reference graph comprising alternative paths (Abstract), which includes multiple representations of the reference graph, including a k-mer reference graph with each edge representing a k-mer (Supplementary Figure 1), and searching for k-mers from a sample sequence to k-mers in the reference graph (pg. 683, col. 2, para. 2; Supplementary pg. 19, para. 1-3), and storing k-mers from the k-mer reference graph in a hash table (Supplemental pg. 43, para. 2-4). Dilthey et al. further shows that using a k-mer reference graph stored in a hash table speeds up of mapping the query sequence to the reference graph (Supplemental pg. 43, para. 2).
It would have been prima facie obvious to one of ordinary kill in the art, before the effective filling date of the claimed invention, to have modified the index of the reference shown by Kural to have been an index of k-mer profiles, as shown by Dilthey et al (Supplementary pg. 19, para. 1-2; Supplementary pg. 43, para. 2-4). The motivation would have been to speed up mapping the query sequence to the reference graph, as shown by Dilthey et al. (Supplemental pg. 43, para. 2). This modification would had had a reasonable expectation of success because both Kural (Abstract; [0063]) and Dilthey et al. (Supplementary Figure 1; Supplementary pg. 43, para. 2-4) show using a reference directed acyclic graph with alternative paths and storing the graphs as a hash table. Therefore, the invention is prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631    

    /OLIVIA M. WISE/    Primary Examiner, Art Unit 1631